Luke, J.
Rucker was indicted for assault with intent to murder, and the jury, as they were authorized to do under the evidence, found the defendant guilty of shooting at another not in his own defense. Grounds 4 and 5 of the amended motion for a new trial, in view of the note of the trial judge, are without merit. The other special assignments of error, when the charge is read in its entirety, are without merit. The charge of the court was adjusted to the issues, and the defendant has had a legal trial, and for no reason pointed out did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodtoorlh, J., concur.